UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11406 KADANT INC. (Exact name of registrant as specified in its charter) Delaware 52-1762325 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Technology Park Drive Westford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (978) 776-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 26, 2012 Common Stock, $.01 par value PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements KADANT INC. Condensed Consolidated Balance Sheet (Unaudited) Assets September 29, December 31, (In thousands) Current Assets: Cash and cash equivalents $ $ Restricted cash (Note 2) 67 Accounts receivable, less allowances of $2,370 and $2,308 (Note 2) Inventories (Note 4) Unbilled contract costs and fees Other current assets Assets of discontinued operation Total Current Assets Property, Plant, and Equipment, at Cost Less: accumulated depreciation and amortization Other Assets Goodwill Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 KADANT INC. Condensed Consolidated Balance Sheet (continued) (Unaudited) Liabilities and Shareholders’ Investment September 29, December 31, (In thousands, except share amounts) Current Liabilities: Current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Customer deposits Other current liabilities Liabilities of discontinued operation Total Current Liabilities Other Long-Term Liabilities Long-Term Obligations (Note 6) Shareholders’ Investment: Preferred stock, $.01 par value, 5,000,000 shares authorized; none issued – – Common stock, $.01 par value, 150,000,000 shares authorized; 14,624,159 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 3,305,063 and 2,983,717 shares ) ) Accumulated other comprehensive items ) ) Total Kadant Shareholders’ Investment Noncontrolling interest Total Shareholders’ Investment Total Liabilities and Shareholders’ Investment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 KADANT INC. Condensed Consolidated Statement of Income (Unaudited) Three Months Ended September 29, October 1, (In thousands, except per share amounts) Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Other income (Note 8) – ) Operating Income Interest Income 63 Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes Income from Continuing Operations Income (Loss) from Discontinued Operation (net of income tax expense of $520 and income tax benefit of $224) ) Net Income Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to Kadant $ $ Amounts Attributable to Kadant: Income from Continuing Operations $ $ Income (Loss) from Discontinued Operation ) Net Income Attributable to Kadant $ $ Earnings per Share from Continuing Operations Attributable to Kadant (Note 3): Basic $ $ Diluted $ $ Earnings per Share Attributable to Kadant (Note 3): Basic $ $ Diluted $ $ Weighted Average Shares (Note 3): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 KADANT INC. Condensed Consolidated Statement of Income (Unaudited) Nine Months Ended September 29, October 1, (In thousands, except per share amounts) Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Other expense (income) (Note 8) ) Operating Income Interest Income Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes (Note 5) Income from Continuing Operations Income (Loss) from Discontinued Operation (net of income tax expense of $467 and income tax benefit of $229) ) Net Income Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to Kadant $ $ Amounts Attributable to Kadant: Income from Continuing Operations $ $ Income (Loss) from Discontinued Operation ) Net Income Attributable to Kadant $ $ Earnings per Share from Continuing Operations Attributable to Kadant (Note 3): Basic $ $ Diluted $ $ Earnings per Share Attributable to Kadant (Note 3): Basic $ $ Diluted $ $ Weighted Average Shares (Note 3): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 KADANT INC. Condensed Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended September 29, October 1, September 29, October 1, (In thousands) Net Income $ Other Comprehensive Items: Foreign Currency Translation Adjustment ) Pension and Other Post-Retirement Liability Adjustments,net (net of income tax of $67 and $205 in the three andnine months ended September 29, 2012, respectively, and $48 and $139 in the three andnine monthsendedOctober 1,2011, respectively) 97 ) Deferred Gain (Loss) on Hedging Instruments (net of income tax of $49 and $50 in the three and nine months ended September 29, 2012, respectively, and tax benefit of $(157) and $(126) in the three and nine months ended October 1, 2011, respectively) 93 ) 83 ) ) Comprehensive Income Comprehensive Income Attributable to Noncontrolling Interest ) Comprehensive Income Attributable to Kadant $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 KADANT INC. Condensed Consolidated Statement of Cash Flows (Unaudited) Nine Months Ended September 29, October 1, (In thousands) Operating Activities: Net income attributable to Kadant $ $ Net income attributable to noncontrolling interest (Income) loss from discontinued operation ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Provision for losses on accounts receivable 65 Gain on the sale of property, plant, and equipment ) ) Other items, net ) Changes in current assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Unbilled contract costs and fees ) ) Inventories ) Other current assets ) ) Accounts payable ) ) Other current liabilities ) Contributions to pension plan ) ) Net cash provided by continuing operations Net cash (used in) provided by discontinued operation ) Net cash provided by operating activities Investing Activities: Purchases of property, plant, and equipment ) ) Proceeds from sale of property, plant, and equipment Acquisitions, net of cash acquired ) Dividend paid to minority shareholder – ) Other, net ) 58 Net cash used in continuing operations for investing activities ) ) Financing Activities: Purchases of Company common stock ) ) Change in restricted cash ) Proceeds from issuance of long-term obligations Repayments of short- and long-term obligations ) ) Net proceeds from issuance of Company common stock Other, net ) 7 Net cash used in continuing operations for financing activities ) ) Exchange Rate Effect on Cash and Cash Equivalents from Continuing Operations Increase (Decrease) in Cash and Cash Equivalents from Continuing Operations ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Non-cash Investing Activities: Fair value of assets acquired $
